           Case 1:20-cv-10084-SHS Document 24 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                               Plaintiff,            20-Cv-10084 (SHS)
               v.                                    ORDER
 RICHARD J. RUBIN and THOMAS J.
 CRAFT, JR.,
                             Defendants.

SIDNEY H. STEIN, U.S. District Judge.
    The Court has received the government’s motion to intervene and stay this action until
the conclusion of the parallel criminal case, United States v. Richard Rubin et al., 20-CR-632.
(Gov’t’s Mot., ECF No. 22.) Defendants are hereby ORDERED to notify the Court in writing
on or before January 27, 2020, that they consent to a complete stay of this action until the
conclusion of the parallel criminal case.
Dated: New York, New York
       January 22, 2021
